SEVERENS, District Judge.
In this case the final decree of this court, reversing that, of the court below, was entered May 10, 1897. 26 C. C. A. 23, 80 Fed. 604. The petition for rehearing was denied July 6, 1897. The decree at the circuit was entered on the mandate oil August 2d following. By the decree of this court the reversal was in terms with costs, without more, and this was the form of the mandate. This left the question of the costs in live court below subject to the power of that court. Costs were not here decreed to the complainants. Motion is now made in this court for an order modifying the decree and mandate so as to award the costs in the court below to the complainants. The motion must be denied. The term at which, the decree here was entered liad expired before the entry of this motion, and the control of the court over it had terminated. If the complainants conceived that the decree was not such as they were entitled to, it was their privilege to make seasonable application for such modification as would remedy the supposed defect. Not having availed themselves of this right, and having suffered the term to lapse, they have now no standing for the present application.